Appeal by the widow of a deceased employee from a decision of the Industrial Commission disallowing a claim for death benefits upon the ground that decedent’s injuries were received in the State of Connecticut upon work not connected with employment within the State of Hew York. The employer is a Hew Jersey corporation, engaged in erecting and installing steam boilers, authorized to do business within the State of Hew York. Its headquarters for work done in Connecticut and other Hew England States are at 85 Liberty St., Hew York City, with an operating department at 76 Greenwich St. Decedent resided at 70 Corning St., West Albany, H. Y. From September, 1939, until January, 1940, he worked for his employer at Oswego, H. Y.; thereafter until May he worked in the vicinity of Albany for various contractors, when he was called by telephone from a superintendent of the employer and requested to undertake work at Haugatuck, Conn., where he worked for about three weeks. He continued to work in the latter State at Hew Haven, Bridgeport, Wallingford and Stamford, upon work being done by the employer at these various localities until the injury which caused his death in February, 1941. He was in the State of Hew York when hired, received his pay by check drawn upon a Hew York bank, and was under the general supervision of the Hew York City headquarters of the employer. On week ends he ordinarily returned to his home at Albany. Decision reversed and matter remitted to the State Industrial Board for further consideration, with costs to claimant-appellant against the respondents. All concur.